The only assignment of error is to the refusal to grant a new trial. The only question raised by such an assignment is whether there was abuse of judicial discretion.
The plaintiff attended a performance of the Ice Follies in the Hershey Arena, operated by the defendant on the night of December 18, 1944, during what he described as the heaviest snowstorm he had ever seen between 7 P.M. and 12 o'clock midnight. The Arena, which holds about 7,000 patrons, was crowded. In leaving the box from which he had witnessed the show, he stepped up on the concrete stairway and, as he did so, slipped on the ice or snow on the step and fell and broke one of the bones of the lower leg. He alleged lack of care on the part of defendant in keeping the stairs clear of snow carried in by the patrons. The court submitted both the defendant's negligence and plaintiff's contributory negligence to the jury. A special finding that plaintiff was guilty of contributory negligence was brought in. The verdict was for the defendant. At the conclusion of the charge the learned trial judge asked counsel whether either desired "any additions or corrections." Counsel for appellant made a suggestion which the court adopted and was content to take only a general exception. We can find nothing in the case to warrant the suggestion that there was abuse of discretion in refusing a new trial and in entering judgment on the verdict for defendant.
Judgment affirmed. *Page 26